Citation Nr: 0306665	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  00-13 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound and fracture of the right forearm and elbow, 
with limitation of motion and retained foreign bodies, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from May 1948 to March 1953.  He 
received a Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which an increased evaluation for 
residuals of a gunshot wound and fracture of the right 
forearm and elbow, with limitation of motion and retained 
foreign bodies was denied.  


REMAND

The Board remanded this matter to the RO for further 
development in November 2001.  The requested development was 
accomplished, however, the Board notes that the claims folder 
does not reflect that the veteran has been advised of the 
changes brought about by the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002) (VCAA).  This law redefines the obligations of the VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Because of the change in the law brought about by the VCAA 
and the lack of any evidence in the record of any 
notification of that change to the veteran, the Board finds 
that a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  

Accordingly, this case is remanded for the following:

1.	The RO must review the claims file and ensure that all 
notification and development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002), including written notice of the 
evidence, if any, the veteran is expected to provide in 
support of his claim and the evidence, if any, that the 
RO will obtain for the veteran.  

2.	In the event that additional medical evidence is 
received, the RO should readjudicate the claim, and if 
the benefit sought on appeal remains denied, the 
appellant and his representative should be provided with 
a supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent 
to the issue currently on appeal, and an appropriate 
period of time should be allowed for response.   

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



